Citation Nr: 0739562	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine, claimed to be the result of VA medical treatment 
rendered in February 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from September 1975 
to September 1979.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that denied the appellant's claim of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the cervical spine, claimed as a 
result of VA treatment rendered in February 2003.  The Board 
remanded the case for additional development in May 2006; the 
case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in May 2006, for the gathering of pertinent medical records, 
for the rendering of a medical opinion as to whether or not 
any current cervical spine disability is the result of 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA medical 
treatment and for the readjudication of the issue, along with 
the issuance of a Supplemental Statement of the Case (SSOC) 
that included all pertinent laws and regulations including 
38 C.F.R. § 3.361.

The Board's remand instructions stated that a copy of the 
consent form was to be obtained and associated with the 
claims file.  The response from a legal clerk at the RO was 
that no consent form was signed.  In the November 2007 
informal hearing presentation, the appellant's representative 
essentially argues that the failure to obtain informed 
consent reflects carelessness and negligence on the part of 
VA.  However, review of the VA electronic medical records in 
evidence reveals that a note dated February 22, 2003 states 
that the appellant did sign a consent form.  In addition, an 
operating room note dated February 24, 2003 indicates that 
the appellant was operated on under general anesthesia and 
that he was given 700 cc of fluid intraoperatively, but the 
current evidence of record does not include either the 
input/output fluid flow sheet or the anesthesia timeline 
chart.  Thus, the records relating to the veteran's VA 
treatment do not appear to be complete.  Such records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, the VA evidence of record indicates 
that the appellant went to a chiropractor, in April 2003, on 
at least three occasions.  The associated records were never 
obtained.  The relevant treatment records, private and VA, 
should be obtained and associated with the claims file. 

The May 2006 remand instructions directed the VA examiner to 
state whether any current cervical spine disorder was the 
result of negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
medical personnel who rendered treatment in February 2003, 
but no such opinion was rendered as to the appellant's 
38 U.S.C.A. § 1151 claim.  The Board had also directed the 
AMC/RO to review the claims file to ensure that the VA 
medical opinion complied fully with the given instructions, 
and if not, the AMC/RO was to have taken corrective action.  
Apparently no such review was conducted and an inadequate 
medical opinion was certified to the Board.  On remand, a 
comprehensive medical opinion that addresses all elements of 
a 38 U.S.C.A. § 1151 claim must be procured.

Finally, the May 2006 Board remand directed that a 
supplemental statement of the case (SSOC) be issued; said 
SSOC was to include all pertinent laws and regulations, 
including 38 C.F.R. § 3.361.  Review of the July 2007 SSOC 
reveals that no such regulations were included in the SSOC or 
discussed in the SSOC.  

Given the guidance of the Court in Stegall, the case must be 
remanded in order to accomplish these directives.  
Accordingly, this case is REMANDED for the following:

1.  All pertinent VA inpatient and 
outpatient records relating to treatment 
of the appellant from 2002 to the present 
should be identified and obtained, to the 
extent not already in evidence.  In 
particular, the complete original 
clinical records associated with the 
February 2003 sinus procedure or complete 
legible copies should be obtained and 
associated with the claims file.  This 
should include not just the electronic 
medical records, but the actual original 
informed consent forms, nurses' notes, 
progress notes, doctors' notes and 
orders, imaging reports, input/output 
flow sheets, anesthesia flow sheets and 
all other handwritten information or else 
complete and legible copies of those 
records should be obtained.  These 
records should be associated with the 
claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private health care providers and/or 
medical facilities that have provided him 
any treatment for his neck condition(s) 
since 2002, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
records of the chiropractor(s) who 
treated him in April 2003, prior to that 
time and after that time should be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  Following completion of the above 
development, the AMC/RO should arrange 
for a review of the veteran's records by 
a VA health care provider who specializes 
in the treatment of spinal disorders.

Following the review of the complete 
record, including the VA sinus surgery 
records from February 2003, and a copy of 
this remand, the reviewer should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
cervical spine pathology present prior to 
February 24th, 2003?

(b)  When was the onset of C3-4 disc 
pathology?

(c)  When was the onset of the C5-6 
osteophyte?

(d)  Did the appellant develop any 
additional identifiable cervical spine 
disability due to any VA treatment in 
February 2003?

Specifically, the reviewer should address 
the question whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.  It should 
also be noted whether any disability was 
the result of an event not reasonably 
foreseeable.  

(The reviewer is advised that the 
question of negligence is at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.)

4.  Upon receipt of the VA reviewer 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.  

5.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
38 U.S.C.A. § 1151 claim.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.361.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



